


116 S3808 IS: Child Care Affordability and Accessibility for Military Families Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 3808
IN THE SENATE OF THE UNITED STATES

May 21, 2020
Mr. Blumenthal (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Armed Services

A BILL
To improve the affordability and accessibility of child care for military families, and for other purposes.


1.Short titleThis Act may be cited as the Child Care Affordability and Accessibility for Military Families Act. 2.Military child care and child development center matters (a)Center fees mattersSection 1793 of title 10, United States Code, is amended by adding at the end the following new subsections:

(c)Exclusion of BAH from family income in calculation of fees for certain members
(1)In generalIn providing for the calculation of fees charged under this section for a parent who is member of the armed forces on active duty in a grade specified in paragraph (2), the regulations prescribed pursuant to subsection (a) shall exclude from the family income of the family concerned any basic allowance for housing (BAH) paid to such parent under section 403 of title 37.  (2)GradesThe grades specified in this paragraph are as follows:
(A)Officer grades O–1 and O–2. (B)Warrant officer grades W–1 and W–2.
(C)Enlisted grades E–1 through E–5. (d)Liberal issuance of hardship waiversThe regulations prescribed pursuant to subsection (a) shall require that installation commanders issue waivers of fees otherwise established under the regulations for inability to pay (commonly referred to as hardship waivers) on a liberal basis in a manner consistent (as specified by the Secretary in such regulations) with ensuring that fees collected pursuant to subsection (a) meet the operating expenses of the child development centers concerned.
(e)Family discountIn the case of a family with two or more children attending a child development center, the regulations prescribed pursuant to subsection (a) shall require that installations commanders charge a fee for attendance at the center of any child of the family after the first child of the family in amount equal to 85 percent of the amount of the fee otherwise chargeable for the attendance of such child at the center.. (b)Child care fee assistance programs throughout the Armed Forces (1)Programs requiredEach Secretary of a military department shall carry out a program for each Armed Force under the jurisdiction of such Secretary under which a member of the Armed Forces who is obtaining child care services from a civilian child care services provider located off a military installation is paid (subject to any limitation established by such Secretary) a monthly amount equal to the amount, if any, by which—
(A)the monthly amount charged by such provider for such services; exceeds (B)the monthly amount the military department concerned pays or otherwise provides members at such installation for child care services on such installation.
(2)ModelThe programs carried out pursuant to paragraph (1) shall be modeled after the Army Fee Assistance Program, and incorporate such modifications to that Program as the Secretary of the military department concerned considers appropriate. (3)Secretary of Defense approvalAny program of an Armed Force under paragraph (1) shall be subject to the approval of the Secretary of Defense.
(c)Additional actions To obtain qualified child care employees
(1)In generalSection 1792 of title 10, United States Code, is amended— (A)by redesignating subsection (d) as subsection (e); and
(B)by inserting after subsection (c) the following new subsection (d):  (d)Additional actions To obtain qualified employeesEach Secretary of a military department may, with the approval of the Secretary of Defense, take actions in addition to actions authorized by subsection (c) to provide military child development centers under the jurisdiction of such Secretary with a qualified and stable civilian workforce, including actions as follows:
(1)Enhanced marketing and recruitment for employment. (2)Provision to employees of education-related benefits, including tuition assistance and student loan repayment programs.
(3)Availability and enhancement of wellness and physical fitness programs for employees. (4)Provision of such other competitive benefits as the Secretary of the military department and the Secretary of Defense jointly consider appropriate..
(2)Reports on installations with extreme imbalance between demand for and availability of child careNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall submit to Congress a report on the military installations under the jurisdiction of such Secretary with an extreme imbalance between demand for child care and availability of child care. Each report shall include, for the military department covered by such report, the following: (A)The name of the five installations of the military department experiencing the most extreme imbalance between demand for child care and availability of child care.
(B)For each installation named pursuant to subparagraph (A), the following: (i)An assessment whether civilian employees at child development centers at such installation have rates of pay and benefits that are competitive with other civilian employees on such installation and with the civilian labor pool in the vicinity of such installation.
(ii)A description and assessment of various incentives to encourage military spouses to become providers under the Family Child Care program at such installation. (iii)Such recommendations at the Secretary of the military department concerned considers appropriate to address the imbalance between demand for child care and availability of child care at such installation, including recommendations to enhance the competitiveness of civilian child care positions at such installation with other civilian positions at such installation and the civilian labor pool in the vicinity of such installation. 
(d)Military medical treatment facility agreements for hourly child care for members and spouses during medical appointments
(1)In generalThe commander or head of each military medical treatment facility shall seek to enter into an agreement with one or more entities described in paragraph (2) in the vicinity of such facility that provide child care services under which agreement members of the Armed Forces and their spouses who are attending an appointment at such facility for medical or mental health care services may obtain child care services for their children on a hourly basis while attending such appointments. (2)EntitiesThe entities described in this paragraph are the following:
(A)Appropriate non-profit organizations (such as the Armed Services YMCA). (B)Private sector child development centers.
(C) Such other entities as the Secretary of Defense considers appropriate for purposes of this subsection.   